Case 3:20-cv-06761-JSC Document 1-17 Filed 09/29/20 Page 1 of 4




                Exhibit 17
                    Case 3:20-cv-06761-JSC Document 1-17 Filed 09/29/20 Page 2 of 4




                                                                                                                                           f
                                                                                                                             DONATE        🐦



Explore more than 446 billion web pages saved over time

  https://www.atf.gov/qa-category/receiver-blanks                                                                                      ×


                                                    beta                 beta
                     Calendar         · Collections        · Changes            · Summary          · Site Map


                       Saved 60 times between September 5, 2015 and July 31, 2019.




2001    2002        2003   2004       2005   2006     2007        2008    2009       2010   2011    2012       2013        2014   2015

                       Sat, 05 Sep 2015 07:15:14 GMT (why: webwidecrawl, wide00013, widecrawl)


                     JAN                                          FEB                                          MAR

                           1      2    3        1     2      3      4    5      6    7        1     2      3    4     5      6    7

    4    5     6      7    8      9    10       8     9      10    11    12     13   14       8     9   10     11     12     13   14

   11   12     13     14   15   16     17      15     16     17    18    19     20   21       15   16   17     18     19     20   21

   18   19     20     21   22   23     24      22     23     24    25    26     27   28       22   23   24     25     26     27   28

   25   26     27     28   29   30     31                                                     29   30   31




                     APR                                          MAY                                          JUN

                      1    2      3    4                                        1    2              1      2    3     4      5    6

    5    6     7      8    9    10     11       3     4      5      6    7      8    9        7     8      9   10     11     12   13

   12   13     14     15   16   17     18      10     11     12    13    14     15   16       14   15   16     17     18     19   20
               Case 3:20-cv-06761-JSC Document 1-17 Filed 09/29/20 Page 3 of 4


19   20   21    22   23   24      25             17      18     19      20     21      22     23             21      22     23   24    25   26   27

26   27   28    29   30                          24      25     26      27     28      29     30             28      29     30

                                                 31

               JUL                                                    AUG                                                        SEP

                1    2    3        4                                                           1                            1     2    3    4    5

5    6    7     8    9    10      11              2      3       4      5       6      7       8              6       7     8     9    10   11   12

12   13   14    15   16   17      18              9      10     11      12     13      14     15             13      14     15   16    17   18   19

19   20   21    22   23   24      25             16      17     18      19     20      21     22             20      21     22   23    24   25   26

26   27   28    29   30   31                     23      24     25      26     27      28     29             27      28     29   30

                                                 30      31

               OCT                                                    NOV                                                        DEC

                     1    2        3              1      2       3      4       5      6       7                            1     2    3    4    5

4    5    6     7    8    9       10              8      9      10      11     12      13     14              6       7     8     9    10   11   12

11   12   13    14   15   16      17             15      16     17      18     19      20     21             13      14     15   16    17   18   19

18   19   20    21   22   23      24             22      23     24      25     26      27     28             20      21     22   23    24   25   26

25   26   27    28   29   30      31             29      30                                                  27      28     29   30    31




               Note
               This calendar view maps the number of times
               https://www.atf.gov/qa-category/receiver-blanks was
               crawled by the Wayback Machine, not how many times the site
               was actually updated. More info in the FAQ.

                                       FAQ | Contact Us | Terms of Service (Dec 31, 2014)




                               The Wayback Machine is an initiative of the Internet Archive, a 501(c)(3) non-profit,
                               building a digital library of Internet sites and other cultural artifacts in digital form.
                               Other projects include Open Library & archive-it.org.


                               Your use of the Wayback Machine is subject to the Internet Archive's Terms of Use.
9/28/2020                 Case 3:20-cv-06761-JSC      Document
                                          Receiver Blanks              1-17 Tobacco,
                                                          | Bureau of Alcohol, Filed Firearms
                                                                                     09/29/20       Page 4 of 4
                                                                                              and Explosives

    https://www.atf.gov/qa-category/receiver-blanks                                          Go   AUG SEP JUL             👤     ⍰❎
   60 captures                                                                                         05                       f 🐦
   5 Sep 2015 - 31 Jul 2019                                                                       2014 2015 2016      ▾ About this capture



     Receiver Blanks
     Answers to some common questions speci c to receivers known as 80% receivers or un nished receivers.

     Are “80%” or “un nished” receivers illegal?
     Are there restrictions on who can purchase receiver blank?                                        Last Reviewed June 30, 2015

     What is an “80%” or “un nished" receiver?                                                          Last Reviewed June 18, 2015

     Are some items being marketed as non- rearm un nished" or Last Reviewed June 18, 2015
     "80%" receivers actually considered rearms?
     Have rearms made from unmarked receiver blanks been                                                Last Reviewed June 18, 2015
     recovered after being used in a crime?
     Is ATF aware of the receiver blanks, commonly referred to as                                       Last Reviewed June 18, 2015
     80% receivers?
     When does a receiver need to have markings and/or serial                                           Last Reviewed June 18, 2015
     numbers?
     Can functioning rearms made from receiver blanks be traced? Last Reviewed June 18, 2015
                                                                                                        Last Reviewed June 18, 2015




https://web.archive.org/web/20150905071514/https://www.atf.gov/qa-category/receiver-blanks                                                   1/1
